Exhibit 99.1 Investor Presentation KeyBanc Capital Markets 2012 Basic Materials & Packaging Conference September 12, 2012 Forward-Looking Statements Certain statements provided in this presentation, including those that express a belief, expectation or intention and those that are not of historical fact, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements involve a number of risks and uncertainties and are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. These risks and uncertainties may cause actual results to differ materially from expected results and are described in detail in filings made by U.S. Concrete, Inc. (the Company) with the Securities and Exchange Commission, including the Companys Annual Report on Form 10-K for the year ended December 31, 2011 and subsequent Quarterly Reports. The forward-looking statements speak only as of the date of this presentation. Investors are cautioned not to rely unduly on them. Many of these forward-looking statements are based on expectations and assumptions about future events that may prove to be inaccurate. The Companys management considers these expectations and assumptions to be reasonable, but they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond the Companys control. The Company undertakes no obligation to update these statements unless required by applicable securities laws. Company Overview Top 10 Producer of Ready-Mixed Concrete in the U.S.
